PER CURIAM.
Robert G. McGowan, Jr., appeals the district court’s order denying relief on a multi-plaintiff 42 U.S.C.A. § 1983 (West Supp.2001) complaint filed by McGowan and over three hundred other inmates. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Blackburn v. Moore, No. CA-99-102 (D.S.C. filed Mar. 28, 2002; entered Mar. 29, 2002).* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


We note that the district court filed McGowan’s responses to its interrogatories as a separate complaint in No. CA-02-389, McGowan v. Moore, which is still pending before the district court. McGowan may pursue his claims in that action.